Citation Nr: 0732890	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for colon cancer due to 
Agent Orange exposure.

Entitlement to service connection for lung cancer, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran requested a RO hearing in a May 2004 statement 
but withdrew his request in a May 2005 statement.


REMAND

A physician employed by the Disabled American Veterans has 
provided an opinion that it is at least as likely as not that 
the veteran's colon cancer is related to his exposure to 
Agent Orange.  While this opinion is obviously supportive of 
the veteran's claim, the record does not reflect that the 
physician reviewed the veteran's pertinent medical history 
before rendering the opinion.  Moreover, the physician did 
not adequately support his opinion.

Although the veteran was provided with VA examinations in 
June 2003 and November 2005, neither examiner provided an 
opinion as to whether the veteran's colon cancer is 
etiologically related to his exposure to Agent Orange in 
service.  

In light of these circumstances and VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims, the Board has determined that further development of 
the record is required before the Board decides the veteran's 
colon cancer claim.

In addition, the evidence indicates that veteran's colon 
cancer has metastasized to his lungs.  Therefore, the lung 
cancer claim is inextricably intertwined with the veteran's 
colon cancer claim and a decision on that issue is deferred 
pending the outcome of the Board's remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, the veteran should be provided 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his colon cancer.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's exposure to herbicides in 
service.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



